DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending 
Applicant did not provide information disclosure statement. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20  recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 16 and 20 recite the limitations of

tokenizing the document into a plurality of tokenized sentences; feeding the plurality of tokenized sentences into a question template classification…model, and producing a label for each of the tokenized sentences; feeding the plurality of tokenized sentences and the template labels and/or null labels into a template parameter extraction…model to extract one or more parameters corresponding to a label for at least one of the tokenized sentences; generating a plurality of questions, each question generated using a combination of a template and corresponding extracted parameter; and rendering…at least one of the generated plurality of questions.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of manipulating/generating/analyzing  data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, the claims language encompasses mere data manipulation steps such as tokenizing sentence, feeding the tokenized sentences in different models, generating questions, and displaying those questions. A computer is not needed for any of these limitations. For example, a user who is in charge of creating questions can easily perform these limitations on pen and paper or in their mind. 
It is clear the limitations recites a mental process, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process grouping. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, machine learning model, computer readable medium, machine, graphical user interface, BERT model, DAN model, machine learning algorithm, non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how the questions are further manipulated such as ranking the questions. In addition, the dependent claims further describe what the questions pertain too such as job listings. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claims 1, 16, and 20 further state graphical user interface, machine learned model.
Claims 3, 4, 8, 9, 11, 12, 18, and 19 recite machine learning algorithm.
Claim 5 recites BERT model
Claim 6 recites DAN model 
Claim 16 recites system, processor, computer readable medium. 
Claims 20 recites non-transitory computer readable medium, machine
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0033 and 0084.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 16, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US20190197482A1) herein George in further view of Otsuka et al. (US20210232948A1) herein Otsuka in further view of Ho et al. (US20210406758A1) in further view of Ho. 

Regarding claim 1 and similarly claim 16 and 20, George teaches 

A computerized method (See abstract-A method, system and computer program product for assessing similarity between two job description documents.) 
A system comprising: a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system (See abstract-A method, system and computer program product for assessing similarity between two job description documents.) (See para 0033-Referring to FIG. 2, job description analyzer 101 has a processor 201 coupled to various other components by system bus 202. An operating system 203 runs on processor 201 and provides control and coordinates the functions of the various components of FIG. 2. ) 
A non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations (See para 0037-The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing…A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire) 
comprising: tokenizing the document into a plurality of tokenized sentences (See fig. 4) (See abstract-Job description documents consist of sentences framed in a particular manner, where the sentences are represented as a set of actions, an object corresponding to each action and a set of attributes corresponding to the object.) This shows that job description documents have sentences and these sentences are tokenized as seen here by the sentence tokenizer. (See para 0049-In one embodiment, a sentence tokenizer 401 (application of job description analyzer 101, such as application 204) is used to identify the list of sentences in the job description documents (documents “d” and “d′”) as shown in FIG. 4.) (See para 0050-Referring to FIG. 4, sentence tokenizer 401 identifies the list of sentences (identified as s1, s2, s3 . . . for document “d” and s1′, s2′, s3′ . . . for document “d′”) from the received job description documents. In one embodiment, sentence tokenizer 401 uses natural language processing to identify the beginning and ending of sentences, such as identifying words separated by particular punctuation marks, such as a period or a question mark.) 

feeding the plurality of tokenized sentences into…(See fig. 4 which shows the tokenized sentences are fed into the word tokenizer) The work tokenizer is seen here (See para 0051-After identifying the sentences, a word tokenizer 402 (application of job description analyzer 101, such as application 204) is used to find the list of words in strings and to tag the parts of speech (POS). ) 

Even though George teaches feeding the tokenized sentence, it doesn’t teach feeding into ta machine learning model, that is seen in Otsuka. Otsuka teaches. 

into a question template classification machine learned model (See para 0031-In the first embodiment of the present invention, in a case where an input question and a document related to the input question (hereinafter, also referred to as a “relevant document”) are given, the question generation device 100 uses a machine learning model for generating a revised question (hereinafter, also referred to as a “revised question generation model”) to generate a revised question of the input question.) This shows a question machine learning model is used to generate questions. The machine learning model here corresponds to the question template classification machine learned model. 


George and Otsuka are analogous art because they are from the same problem solving area of tokenizing text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined George’s invention by incorporating the method of Otsuka because George can use a machine learning model to get more accurate results over time. Every time the system of George makes a determination the machine learning model would be able to learn from the determination so the next determination will be more accurate. Having a machine learning model would also help the system of George handle complex data, which would make the system of George more sophisticated.  

In addition, George further teaches 

and producing a label for each of the tokenized sentences (See para 0051- After identifying the sentences, a word tokenizer 402 (application of job description analyzer 101, such as application 204) is used to find the list of words in strings and to tag the parts of speech (POS). In particular, word tokenizer 402 is used to identify the action-object-attribute triplet representations (actions are represented by the letter “v”; objects are represented by the letter “n” and attributes are represented by the letter “a”) for each sentence as shown in FIG. 4. For example, as shown in FIG. 4, sentence s1 from document “d” includes the triplet representations of v1, n1, al as well as v2, n2, al. A “NULL” indicates that there is an absence, such as absence of an object or attribute in the triplet representation.) This shows the tokenized sentences are used to produce labels for the sentences such as v1, n1, a1. 

feeding the plurality of tokenized sentences and the template labels and/or null labels into (See fig. 4) This shows the tokenized sentences and labels made by the work tokenizer are fed into a semantic similarity score calculation. The label also include nulls as seen here (See para 0051- After identifying the sentences, a word tokenizer 402 (application of job description analyzer 101, such as application 204) is used to find the list of words in strings and to tag the parts of speech (POS). In particular, word tokenizer 402 is used to identify the action-object-attribute triplet representations (actions are represented by the letter “v”; objects are represented by the letter “n” and attributes are represented by the letter “a”) for each sentence as shown in FIG. 4. For example, as shown in FIG. 4, sentence s1 from document “d” includes the triplet representations of v1, n1, al as well as v2, n2, al. A “NULL” indicates that there is an absence, such as absence of an object or attribute in the triplet representation.)

to extract one or more parameters corresponding to a label for at least one of the tokenized sentences The examiner interprets the parameter to be any value corresponding to the tokenized sentences. The examiner interprets the parameter here to be the overall document score after the tokenized sentences and words are determined which correspond to labels (See fig. 4) (See para 0054- As shown in FIG. 4, after the semantic similarity scores are calculated 403 (discussed further below), a multilevel imbalanced classical assignment problem 404 is used to calculate an overall document score (see formula 405).)

Even though George teaches feeding the tokenized sentences and labels, it doesn’t teach feeding into ta machine learning model, that is seen in Ho. Ho teaches. 

into a template parameter extraction machine learned model (See figure 6-8- FIGS. 6-8 show an embodiment of the machine learning model that shows the importance of the tokens in predicting whether a question is a DBQ) (See figure 7 which shows words in a token template which are fed into multiple machine learning models) (See para 0045- These values are then put into a matrix with the tokenization values for “neutral” at 90. The mean operator is then applied to each dimension, which are the columns, to obtain the results at 92. The representations 92 of the answer options is then combined with the representations of the question tokens of 76 and this is used to train the machine learning models.) 

George and Ho are analogous art because they are from the same problem solving area of tokenizing text and both belong to G06F17. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined George’s invention by incorporating the method of Ho because George can use a machine learning model to get more accurate results over time. Every time the system of George makes a determination the machine learning model would be able to learn from the determination so the next determination will be more accurate. Having a machine learning model would also help the system of George handle complex data, which would make the system of George more sophisticated. In addition, the tokenized words can also be used to train the machine learning models as seen in figure 7 of Ho. 

Even though George teaches feeding the tokenized sentence, it doesn’t teach generating and displaying questions. However Otsuka teaches 

 generating a plurality of questions, each question generated using a combination of a template and corresponding extracted parameter (See para 0111- Generating a plurality of words ys enables, for example, a plurality of revised questions RQ to be generated using a beam search or the like) This shows that the system generates plurality of revised questions. The questions uses the token template and also a parameter just like the primary reference as seen here (See fig. 13 and para 0182-  Specifically, for example, by performing morphological analysis or the like, the text processing unit 800 respectively converts the input question described in a natural sentence and the relevant document into sets of word tokens (word sequences).) (See para 0199- As the parameter is updated by the parameter updating unit 1110, the revised question generation model is learned.) 

and rendering, in a graphical user interface, at least one of the generated plurality of questions (See figure 10-11 which shows the generated questions on an interface) These generated questions are seen on a display as seen here (See para 0051- The display device 502 is, for example, a display that displays a processing result (for example, a revised question or the like) of the question generation device 100. It should be noted that the question generation device 100 may not have at least one of the input device 501 and the display device 502.) 


George and Otsuka are analogous art because they are from the same problem solving area of tokenizing text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined George’s invention by incorporating the method of Otsuka because George can use a machine learning model to get more accurate results over time. Every time the system of George makes a determination the machine learning model would be able to learn from the determination so the next determination will be more accurate. Having a machine learning model would also help the system of George handle complex data, which would make the system of George more sophisticated. George would also be able to utilize an error reducing feature as seen in para 0252 of Otsuka. This would ensure the determinations of the system of George are the most accurate. 

Regarding claim 3 and similarly claim 18, George, Otsuka and Ho teaches the limitations of claims 1 and 16, However Otsuka further teaches 

wherein the question template classification machine learned model is trained (See para 0251- Accordingly, the revised question generation model is learned.) This clearly shows the machine learning model is learned/trained. It is trained with updates to the parameters as seen in figure 17. 

George and Otsuka are analogous art because they are from the same problem solving area of tokenizing text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined George’s invention by incorporating the method of Otsuka because George can use a machine learning model to get more accurate results over time. Every time the system of George makes a determination the machine learning model would be able to learn from the determination so the next determination will be more accurate. Having a machine learning model would also help the system of George handle complex data, which would make the system of George more sophisticated. George would also be able to utilize an error reducing feature as seen in para 0252 of Otsuka. This would ensure the determinations of the system of George are the most accurate. 

Even though Otsuka teaches training the machine learning model, it is not clear that the training is done by tokenized data, however Ho teaches 

trained by passing sample tokenized sentences labeled with template identifications into a first machine learning algorithm. (See para 0014- The below discussion uses several terms that have particular meanings. As used here, the term “data sample” means a question and answer pair, which may be referred to as an input pair or a text pair. The term “data set” refers to a collection of data samples, which may be used in training and operation of a machine learning system.) (See para 0043- In FIG. 6, the question and answer options undergo tokenization, which breaks down the sentences into tokens. Tokens usually consist of groups of characters, which in this case means words. In training, a model calculates the word vector representation at 70 for each word. As shown in FIG. 6, the phrase “Our teacher is helpful and kind-hearted?” has a vector representations for each word, such as “Our,” “teacher,” etc. Each word vector has a dimension of 1×N, shown at 74, where each column is a different dimension calculation for the word.) This shows that tokenized sentences labeled with template labels as seen in figure 6 are sent to the machine learning algorithm to be trained. 

George, Otsuka, and Ho are analogous art because they are from the same problem solving area of tokenizing text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined George’s and Otsuka’s invention by incorporating the method of Ho because George can use a machine learning model to get more accurate results over time. Every time the system of George makes a determination the machine learning model would be able to learn from the determination so the next determination will be more accurate. Having a machine learning model would also help the system of George handle complex data, which would make the system of George more sophisticated. In addition, the tokenized words can also be used to train the machine learning models as seen in figure 7 of Ho. In addition, Otsuka would be able to use the method of Ho to better predict the revised question by using supervised learning as seen in fig. 5 of Ho. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Srimushnam (US 20150242816) Discloses A method of sharing recruiting information between users registered with a network service involves receiving a message comprising a sender identifier designating a sender of the message, multiple recipient identifiers designating respective target recipients of the message, and recruiting information. 

Jagota (US 20170316361 A1) Discloses Associating job responsibilities with job titles is described. A database system identifies a job level and a job department associated with a job title stored by an object. The database system identifies level-based job responsibilities associated with the job level.

Kenthapadi (US 20170242917 A1) Discloses In an example embodiment, a method for selecting text snippets to display on a computer display is provided. A universal concept graph for phrases relevant to a search domain is created, the universal concept graph representing each phrase as a node and relationships between the phrases as edges between the nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683